Title: From George Washington to Abraham Skinner, 17 December 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Philada 17th December 1781
                        
                        The unjustifiable treatment and long detention of Jacob Summer the person mentioned in the inclosed
                            representation deserve attention—You will therefore be pleased to make a point with Mr Loring of having him exchanged for
                            some of the Characters out of the military line taken at York.
                        I must again remind you of endeavouring to include the Officers in Canada in your present negociation—By
                            recent Accounts from thence, they are in great distress.
                        I recd a letter from Mr Durie with York papers inclosed, for which I am obliged. General Greene informs me in
                            a letter of the 21st ulto that Major Hyrne was so indisposed by a Fall that he was unable to transmit the State of
                            Southern prisoners, which is an unlucky Circumstance. You must proceed as well as you can upon the Return which Genl
                            Moultrie furnished. You will make it a Rule where Officers of the same Grade were taken at the same time to give the
                            preference to the eldest Commission. I am &c.
                        Be pleased to forward the inclosed to Admiral Digby.

                    